WELLFORD, Circuit Judge,
concurring in part and dissenting in part:
I agree in all respects with the disposition of the majority with one exception in part II C. I would grant a narrow and limited injunction to prohibit Carpenter from continuing and reiterating the same libelous and defamatory charges he and his company have made against Carolyn C. Hill as described in the majority opinion.
With regard to plaintiffs’ demand for a permanent injunction, I would find that, in *1209view of Carpenter’s frequent and continuing defamatory statements, an injunction is necessary to prevent future injury to Carolyn Hill’s personal reputation and business relations. Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 390, 93 S.Ct. 2553, 2561, 37 L.Ed.2d 669 (1973); see also Sunward Corp. v. Dun & Bradstreet, Inc., 568 F.Supp. 602, 609 (D.C.Colo.1983). I, however, would limit the application of such injunction to the statements which have been found in this and prior proceedings to be false and libelous.
I dissent, then, only with respect to entrance of an injunction as set out herein, and would remand to the district court for entry of such an injunction.